Case 9:19-cv-80825-DMM Document 48 Entered on FLSD Docket 11/27/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          Case No. 19-80825-Civ-Middlebrooks/Brannon

  JENNIFER QUASHA, on behalf of her son,
  H.Q., a minor,

         Plaintiff,

  vs.

  CITY OF PALM BEACH GARDENS,

         Defendant.

  ______________________________/

                                              ORDER

         THIS CAUSE is before the Court upon Defendant’s, CITY OF PALM BEACH

  GARDENS Motion to Compel Deposition Testimony against non-party, Michael Galluci (the

  “Motion”) [DE 39]. The Motion raises disputes relating to the deposition testimony of non-party

  Michael Galluci, who was H.Q.’s first grade teacher. The Motion is unopposed by Plaintiffs [DE

  47]. Accordingly, the Court ORDERS as follows:

         (1)     The discovery hearing set for December 2, 2019 [41] is hereby reset for December

                 12, 2019 at 10:30 A.M., 4th Floor, Courtroom 3, in the West Palm Beach Division

                 before U.S. Magistrate Judge Dave Lee Brannon. Counsel must appear in person.

                 One hour is reserved.

         (2)     Defendant shall forthwith serve a copy of this Order on an appropriate contact for

                 non-party Michael Galluci. This may be accomplished by personal delivery;

                 certified mail; express mail (such as FedEx or UPS); e-mail; or, other method

                 designed to ensure that these individuals receive notice of this Order. Once this


                                                 1
Case 9:19-cv-80825-DMM Document 48 Entered on FLSD Docket 11/27/2019 Page 2 of 2



                non-party has been served, Defendant shall promptly file proof of completed

                service.

         (3)    Responses to the Motion shall be filed on or before 5:00 P.M. EST on December

                9, 2019. Any replies shall be filed on or before Noon 12:00 P.M. EST on

                December 11, 2019.

         DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

  Florida, this 27nd day of November, 2019.



                                                         DAVE LEE BRANNON
                                                         U.S. MAGISTRATE JUDGE




                                              2
